Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned, being a director of TrustCo Bank Corp NY, a New York corporation (the “Company”), hereby constitutes and appoints Robert T. Cushing and Robert M. Leonard, and each of them, his or her true and lawful attorney-in-fact and agent, with full power to act separately and full power of substitution and resubstitution, for him and in his name, place and stead in any and all capacities, to sign the Annual Reports on Form 10-K for the year ended December 31, 2011, and any amendments thereto, each in such form as they or any one of them may approve, and to file the same with all exhibits thereto and other documents in connection therewith with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing as fully and to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them or their substitute or resubstitute, may lawfully do or cause to be done by virture hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his hand on this 17th day of January 2012. /s/Dennis A. DeGennaro /s/ Robert A. McCormick Dennis A. DeGennaro Robert A. McCormick /s/Joseph A. Lucarelli /s/ Robert J. McCormick Joseph A. Lucarelli Robert J. McCormick /s/Thomas O. Maggs /s/ William D. Powers Thomas O. Maggs William D. Powers /s/Anthony J. Marinello /s/ William J. Purdy Dr. Anthony J. Marinello William J. Purdy
